DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14, 26, 29, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2017/0221819) (“Chu”) in view of Chen et al. (US 2017/0032977) (“Chen”). 
With regard to claim 13, figures 4 and 13-15 of Chu discloses a method comprising: placing an integrated circuit die 38A adjacent a through via 32; encapsulating 52 the through via 32 and the integrated circuit die 38A with an encapsulant 52; depositing a first dielectric layer 54 over the encapsulant 52; patterning a first opening (via opening in dielectric layer 54 for seal ring 70, fig. 14) and a plurality of second openings (via opening in dielectric layer 54 for RDL 58 connected to device die 38A, fig. 13) in the first dielectric layer 54, the first opening (via opening in 54 for 70, fig. 14) exposing the encapsulant 52, the second openings (via opening in 54 for 58 connected to 38A, fig. 13) exposing the through via 32 and the integrated circuit die 38A, the first opening (via opening in 54 for 70, fig. 14) extending continuously around the second openings (via opening in 54 for 58 connected to 38A, fig. 13); forming a first sealing ring layer (58 in 70) in the first opening (via opening in 54 for 70, fig. 14) and a first metallization pattern (58 connected to 38A) in the second openings (via opening in 54 for 58 connected to 38A, fig. 13); depositing a second dielectric layer 240 over the first sealing ring layer (58 in 70) and the first metallization pattern (58 connected to 38A); patterning a third opening (via opening in dielectric layer 60 for seal ring 70) and a plurality of fourth openings (via opening in dielectric layer 60 for RDL 64 connected to device die 38A) in the second dielectric layer 60, the third opening (via opening in 60 for 70) exposing the first sealing ring layer (RDL 58 in seal ring 70), the fourth openings (via in 70 for 64 connected to 38A) exposing the first metallization pattern (58 connected to 38A), the third opening (via opening in 60 for 70) extending continuously around the fourth openings (via in 70 for 64 connected to 38A), the third opening (via opening in 60 for 70) being disposed directly (opening for 70 are directly over one another) over the 
Chu does not disclose that the first metallization pattern and the second metallization pattern having respective convex top surfaces.
However, figure 22C of Chen discloses that that the first metallization pattern 64A and the second metallization pattern (another metal traces 64A) having respective convex top surfaces (“hump”, par [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the redistribution lines of Chu with the humps as taught in Chen in order to provide smaller via sizes and increased plating rate of the redistribution line. See par [0031] of Chen. 
With regard to claim 14, figures 13-15 of Chu discloses forming the first sealing ring layer (58 in 70) and the first metallization pattern (58 connected to 38A) comprises: plating the first sealing ring layer (58 in 70) and the first metallization pattern (58 connected to 38A) simultaneously with a same plating process (“Seal ring 70 is formed simultaneously as the formation of RDLs 58 and 64”, par [0039]).




Chu does not discloses that the metallization patterns having respective convex top surfaces. 
However, figure 22C of Chen discloses that the metallization patterns 64a having respective convex top surfaces (“hump”, par [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the redistribution lines of Chu with the humps as taught in Chen in order to provide 
With regard to claim 29, figures 13-15 of Chu discloses forming a through via 32 extending through the encapsulant 52, the through via 32 being electrically coupled to the metallization patterns 58, the through via 32 being electrically isolated from the sealing ring 70.
With regard to claim 30, figures 13-15 of Chu discloses that the sealing ring 70 is separated from the metallization patterns (58 and 64 not in 70 ) by a first distance (distance from 70 to 58 not in 70), and the sealing ring 70 is separated from the sidewalls (sidewall of 60 and 54 at edge of package 100’) of the dielectric layers (60, 54) by a second distance (distance from 70 to edge of package 100’), the second distance being less (distance from 70 to edge of package 100’ is less than distance from 70 to 58 not in 70) than the first distance.
With regard to claim 32, Chu does not disclose that the second distance is in a range of 10 um to 20 um.
However, figure 4 of Chang discloses that the second distance W2 is in a range of 10 um to 20 um (“about 10 um or greater”, par [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the seal ring of Chu at the distance from the edge as taught in Chang in order to reduce manufacturing defects resulting from singulation.  See par [0027] of Chang. 

s 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2017/0221819) (“Chu”), Chen et al. (US 2017/0032977) (“Chen”), and Sun et al. (US 2014/0343901) (“Sun”). 
With regard to claim 15, Chu and Chen do not disclose that the plating process is performed at a current density of from 1 A/dm2 to 7 A/dm2.
However, Sun discloses that the plating process (“electroplating”, par [0087]) is performed at a current density of from 1 A/dm2 (“1.0 A/dm2”, par [0087]) to 7 A/dm2.
Therefore, it would have been obvious to one of ordinary skill in the art to form the RDLs of Chu with the plating methods as taught in Sun in order to provide an optimized electrodeposition process.  See abstract of Sun. 
With regard to claim 17, Chu and Chen do not disclose that the plating process is performed at a temperature of from 22 °C to 25 °C.
However, Sun discloses that the plating process (“electroplating”, par [0087]) is performed at a temperature of from 22 °C to 25 °C (“electrolyte temperature was 25.degree. C.”, par [0087]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the RDLs of Chu with the plating methods as taught in Sun in order to provide an optimized electrodeposition process.  See abstract of Sun. 
With regard to claim 18, Chu and Chen do not disclose that the plating process (“electroplating”, par [0087]) is performed with a plating solution that includes an accelerator and a suppressor at a concentration ratio of 1:2. 
However, Sun discloses that the plating process (“electroplating”, par [0087]) is performed with a plating solution that includes an accelerator and a suppressor at a 
Therefore, it would have been obvious to one of ordinary skill in the art to form the RDLs of Chu with the plating methods as taught in Sun in order to provide an optimized electrodeposition process.  See abstract of Sun. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2017/0221819) (“Chu”), Chen et al. (US 2017/0032977) (“Chen”), Sun et al. (US 2014/0343901) (“Sun”), and Richardson et al. (US 2009/0035940) (“Richardson”). 
With regard to claim 16, Chu, Chen, and Sun do not disclose that the plating process is performed at an agitation speed of less than 50 RPM.
However, Richardson discloses that the plating process (“plating”, par [0037]) is performed at an agitation speed of less than 50 RPM (“0 RPM”, par [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the RDLs of Chu with the plating methods as taught in Richardson in order to increase the copper deposition rate.  See par [0041] of Richardson. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2017/0221819) (“Chu”), Chen et al. (US 2017/0032977) (“Chen”), and Mohammed et al. (US 2019/0229028) (“Mohammed”). 
With regard to claim 31, Chu and Chen do not discloses that the first distance is in a range of 20 um to 30 um.

Therefore, it would have been obvious to one of ordinary skill in the art to form the seal ring and redistribution lines of Cu at the distance taught in Mohammed in order to reduce chip size.  See par [0078] of Mohammed. 

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2017/0221819) (“Chu”), Chen et al. (US 2017/0032977) (“Chen”), and Chang et al. (US 2018/0033695) (“Chang”).
With regard to claim 38, Chu and Chen do not disclose after sawing connecting the metallization patterns of the redistribution structure to a package substrate: and forming an underfill between the redistribution structure and the package substrate, the underfill contacting a surface of the package substrate and the sidewalls of the sealing ring.
However, figures 1A, 5, and 6A-6B of Chang discloses after sawing (“mechanical sawing step to complete the singulation process”, par [0028]) connecting the metallization patterns 108 of the redistribution structure 106 to a package substrate (302, 306): and forming an underfill 304 between the redistribution structure 106 and the package substrate (302, 306), the underfill 304 contacting a surface of the package substrate (302, 306) and the sidewalls of the sealing ring 110.
	Therefore, it would have been obvious to one of ordinary skill in the art to form the sealing ring of Chu contacting the underfill as taught in Chang in order to further provide the features of die 100 (e.g., conductive features) from water, chemicals, .  

Allowable Subject Matter
Claims 19-20, and 24-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the allowance of claim 19 is that Chu et al. (US 2017/0221819) (“Chu”) and Chen et al. (US 2017/0032977) do not disclose the first metallization pattern having first convex topmost surfaces: the first sealing ring layer having a first concave topmost surface: the second metallization pattern having second convex topmost surfaces: the second sealing ring layer having a second concave topmost surface
Claims 34-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to the new amendment in claims 26 and 38 have been considered and are addressed in the new rejection stated above. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.